Order entered January 14, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01503-CV

                             HOSSEIN JAHANSHAHI, Appellant

                                                V.

                             MASOOMEH JANGRAVI, Appellee

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-11-03913

                                            ORDER
       The Court has reviewed the clerk’s record in this case and has determined that the clerk’s

record does not include the order that is the subject of the appeal. Accordingly, the Court

ORDERS Felicia Pitre, Dallas County District Clerk, to prepare, certify and file within five (5)

days of the date of this order a supplemental clerk’s record including the trial court’s October 30,

2014 order.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE